PER CURIAM.
The trial court failed to conduct an evi-dentiary hearing on appellant’s motion for post conviction relief and failed to attach those parts of the record on which it relied when it denied appellant’s motion. Accordingly, the order denying post conviction relief is reversed. We remand this cause to the trial court with directions to conduct a hearing on those issues raised by appellant in his motion for post conviction relief filed pursuant to Rule 3.850, Florida Rules of Criminal Procedure.
REVERSED and REMANDED.
DOWNEY, DELL and WALDEN, JJ., concur.